2022 IL App (1st) 211389-U


                                                                             THIRD DIVISION
                                                                             October 26, 2022

                                           No. 1-21-1389

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(l).


                              IN THE APPELLATE COURT OF ILLINOIS
                                    FIRST JUDICIAL DISTRICT


 CRAIG B. URBAN,                                             )                   Appeal from
                                                             )                   the Circuit Court
       Plaintiff-Appellant,                                  )                   of Cook County
                                                             )
          V.                                                 )                    2020-L-13343
                                                             )
 J.P. MORGAN CHASE & CO., INC.,                              )                    Honorable
                                                             )                    James E. Snyder,
       Defendant-Appellee.                                   )                    Judge Presiding


         PRESIDING WSTICE McBRIDE delivered the judgment of the court.
         Justices Gordon and Burke concuned in the judgment.

                                             ORDER

,i 1     Held: Resjudicata bars former employee 's suit about his alleged wrongful termination and
         defamation in the financial business sector where he had ah-eady sued and twice arbitrated
         the same claims. His other appellate arguments are insufficiently briefed and are forfeited.

,i 2     Craig B. Urban, acting prose, filed an employment discrimination suit in federal court in

2011 against his fo1mer employer, J.P. Morgan Chase & Co., Inc. (Chase), and also initiated

arbitration actions in 2012 and 2015 and this state court action in 2020. He appeals the dismissal

of his state court action on the basis of res judicata and various statutes of limitation pursuant to

sections 2-619(a)(4) and 619 (a)(5) of the Illinois Code of Civil Procedure (Code). 735 ILCS 5/2-

619(a)(4), (a)(5) (West 2020). He contends that his Illinois suit was timely filed and that his prior
1-21-1389

aTbitration actions could not trigger res judicata. He does not address the res judicata effect of his

federal action. Urban also seeks review of the circuit comt's decision to dismiss a declarato1y

judgment count as factually deficient pursuant to section 2-615 of the Code (735 ILCS 5/2-615

(West 2020)), and the denial of his motions to sanction Chase and strike its memos.

,i 3   Urban worked for Chase as a licensed personal banker for nearly two years beginning in

Janua1y 2008. 1

,i 4   After he was fired in 2009, Urban, who is White, filed a race discrimination charge with

the Equal Employment Oppo1tunity Commission (EEOC), contending that he had been tenninated

for violating a policy about online banking procedures which was violated with impunity by his

Hispanic colleague(s). Chase responded to the EEOC that within Urban's first year of employment,

he was given a "Written Warning" for not following proper account opening policies and

procedures. He also received a "Needs Improvement" rating in his 2008 job perf01mance

evaluation because he did not follow Chase's training to promote retail banking products and

services. After he was transfe1Ted from Chase 's Bucktown branch office to its North Pulaski

location, he received a second "Written Warning" in early 2009. A few months later, when a

different branch manager was transferred to head the N01th Pulaski location, that manager tried to



1
  In a footnote in its motion to dismiss, Chase stated that Urban sued the wrong entity. According
to Chase, Urban was employed by JPMorgan Chase Bank, N.A. and the defendant named here did
not employ Urban, te1minate his employment, settle with him, file te1mination fo1ms with the
Financial Indushy Regulato1y Authority, or even have membership in that organization.
Nevertheless, neither Chase nor Urban have suggested that any other entity is a necessaiy pai·ty.
The affiliation between the various Chase entities is further indicated by the fact that Chase' s
com1sel, Anna Wennuth, is the lawyer who opposed Urban' s initial suit in 2011, as well as all of
his subsequent claims. Accordingly, we refer to defendant J.P. Morgan Chase & Co. as Urban's
former employer.

                                                -2-
1-21-1389

improve Urban's job performance by putting him on a written "Action Plan" in early May 2009

with daily goals for the remainder of the month. However, in July 2009, Urban was put on another

"Action Plan," this one lasting for 30 days. Also, within that same month, he received a third

"Written Warning" for "continued performance issues" and for a zero rating by a myste1y

shopper/undercover investigator who docmnented that Urban was still not following Chase's retail

marketing methods or the branch manager's coaching. In September 2009, when Urban received

his third consecutive zero rating by a myste1y shopper, he was called to a job performance meeting

with his branch manager, district manager, and market manager. In the same month of September,

the branch manager overheard Urban assisting a customer whom he had previously helped emoll

in online bill pay access, and the manager realized that during the encounter in August, Urban had

violated a Chase policy by inputting "none@none.com" as the customer's e-mail account. Dm111g

the customer's follow-up visit to the North Pulaski branch in September, the manager overheard

Urban violate other Chase policies by using a Chase computer to create a Yahoo e-mail account

for the customer. The use of a bank computer was prohibited and the creation of an e-mail account

was an additional prohibition. Urban admitted this conduct in a sworn written statement and that

he had done this not only to assist the customer, but also to earn incentive pay for himself by selling

a bank product or service. A few days later, Chase fired Urban. Chase concluded its response to

the EEOC by discussing how Urban's conduct was different from that of a Hispanic coworker

whom he contended had engaged in similar policy violations but had not been fired. At Urban's

request, the EEOC issued a "Notice of Right to Sue (Issued On Request)" in March 2011 and

closed its file.

,i 5    Urban filed his discrimination claim pro se in federal court and later retained an attorney.

                                                 -3-
1-21-1389

The attorney communicated that Urban intended to amend his complaint to allege that Chase had

defamed him and intentionally inflicted emotional distress when it repo1ted and explained his

employment termination to the Financial Industiy Regulato1y Authority or FINRA. (Chase was

required to notify FINRA of Urban's firing because he was a registered representative of a broker-

dealer.) FINRA's Fo1m U-5, Unifonn Termination Notice, included a nanative section for

explaining the basis for the employee 's tennination and a series of yes-or-no questions about

related events, such as whether there had been a regulato1y agency disciplinaiy action, criminal

prosecution, or a customer 's lawsuit. Under "3. FULL TERMINATION," "Te1mination

Explanation," Chase had written, "REP ENTERED FALSE E-MAIL ADDRESSES WHEN

OPENING BANK ACCOUNTS." Chase had ticked the "yes" box in response to question 7B,

"Internal Review Disclosure," which asked Chase, "CmTently is, or at termination was, the

individual under internal review for fraud or wrongful taking of property, or violating investment-

related statutes, regulations, rnles or industly standards of conduct?" Because of its affirmative

response to question 7B, Chase also completed the "INTERNAL REVIEW" section, including the

question, "Describe briefly the nature of the internal review," to which Chase had answered, "REP

ENTERED FALSE E-MAIL ADDRESSES WHEN OPENING BANK ACCOUNTS." (The same

answer that Chase had written in section 3 of the f01m.) Chase had marked "yes" to both palis of

question 7F, regarding "Te1mination Disclosure," which asked,

            "Did the individual voluntai-ily resign from yourfi.nn, or was the individual discharged

       or pe1mitted to resign from your finn, after allegations were made that accused the

       individual of:

                1. violating investment-related statutes, regulations, rnles or industiy standards of

                                                -4-
1-21-1389

                conduct?

                2. fraud or the wrongful taking of prope1ty?"

Because of Chase's affnmative responses to question 7F, Chase also completed the

"TERMINATION" section, where there was a question about "Allegations," to which Chase had

answered, "REP ENTERED FALSE E-MAIL ADDRESSES WHEN OPENING BANK

ACCOUNTS." (The third time Chase made this statement on the fonn.)

,i 6   Urban and Chase settled the federal lawsuit. Their agreement encompassed the Fo1m U-5

that Urban considered defamat01y and distressing. They agreed that Chase would "amend the

language   *** under [the] section titled Te1mination," so that it stated:
       "Te1minated by Affiliate Banlc Non-securities related. Representative entered a non-

       existent email address (e.g., none@chase.com) when emolling a customer in online bill

       pay. This conduct is the basis for the fnm's responses to 7B and 7F. Investigation revealed

       no finding of embezzlement, identity theft or any wrongful theft of property."

,i 7   The parties' settlement agreement also provided for Chase to financially compensate Urban

with three payments totaling $10,000. The patties stipulated that their negotiations and agreed-

upon te1ms would be confidential. Their contract concluded:

            "HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE

       PROMISES AND TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION I

       ABOVE,       EMPLOYEE         FREELY       AND     KNOWINGLY,         AND   AFTER    DUE

       CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDED TO WAIVE,

       SETTLE, AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE

       AGAINST THE RELEASE PARTIES AS OF THE EXECUTION OF THIS

                                                 -5-
1-21-1389

        AGREEMENT."

,i 8    The patties whom Urban released included, "JPMorgan Chase Banlc, National Association;

its parent corporation JPMorgan Chase & Co.; JPMorgan Chase & Co.'s affiliates, divisions,

subsidiaries, predecessors, insurers, successors or assigns" and their personnel and attorneys,

agents, shareholders, and others. The patties also agreed "to submit to the jurisdiction of the state

and/or federal comts located within the State of Illinois for the resolution of any dispute which

may arise hereunder." The federal comt then dismissed Urban's action, with prejudice.

,i 9    Chase revised the Fonn U-5, but not to Urban's satisfaction, and in September 2012, he

demanded arbitration before FINRA. 2 Urban sought damages and expungement of the U-5. At the

outset, FINRA dismissed Urban's claim for damages, reasoning that he had ''waived and forever

released Respondent from any and all monetmy liability relating to his tetmination 1mder the tetms

of the Settlement Agreement *** in connection with his race discrimination lawsuit in federal

comt." FINRA let stand Urban's "request for expungement of the Fotm U-5," but after an

evidentiaty hearing, FINRA mled that the patties' settlement agreement also encompassed the

contents of the Fonn U-5 and batTed the expungement that Urban was requesting.

,i 10   FINRA issued an "Award" in August 2014 that described Urban's allegations as "libel and

slander on Form US and wrongful te1mination." The arbitrators stated:

            "The Panel finds that Urban's conduct was not fraudulent, and that Urban's conduct



2
 According to FINRA rules, generally, "a dispute must be arbitrated*** if the dispute m·ises out
of the business activities of a member or an associated person and is between or among [members,
members and associated persons, or associated persons]." Required Arbitration, FINRA Rule
13200, https://www.fima.org/rules-guidance/rulebooks/fima-rules/ 13200 (last visited Sept. 23,
2022).

                                                -6-
1-21-1389

        did not violate investment-related mies or industry standards of conduct, just internal

        procedures for setting up online banking accounts. These findings relate to the questions

        and responses to Paragraphs 7B and 7F of the U5. The Panel therefore finds that the

        info1mation on the CRD is not accurate and complete, is clearly enoneous and has no

        meaningful investor protection or regulato1y value.

            However, because of the Settlement Agreement issue, the Panel is not ordering

        expungement. It is the Panel's opinion that based on the Settlement Agreement, Urban

        agreed to and should also be es topped from pursuing expungement[.]

                                                   ***
            ***   [E]vidence at the hearing clearly showed that Urban did want as part of the

        settlement additional amendments to the U5, namely changing [Chase's answers to

        questions] 7B and 7F from Yes to No. The evidence also showed that Chase specifically

        refused to change or amend the response to 7B and 7F as pali of the settlement. In

        consideration of the settlement payment and Chase 's agreement to include the explanato1y

        language in the U5, Urban agreed to the terms of the Settlement Agreement.

            Therefore[,] the Panel mies that Claimant's claim for expungement is baned due to the

        release of claims under the Settlement Agreement and under the equitable principle of

        estoppel."

,i 11   Despite mling that the federal settlement baiTed Urban's claims, FINRA said, "Claimant

did successfully establish that certain aspects of his U5 relating to his termination are eIToneous.

Therefore[,] in the interest of fairness and accuracy in disclosure, the Panel recommends and

encourages Chase to undertake on its own initiative an amendment of Urban's U5 in the following

                                               -7-
1-21-1389

respects***." FINRA proposed that Chase revise the initial "Tennination explanation" so that it

read,   "TERMINATED          BY     AFFILIATE        BANK.      NON-SECURITIES        RELATED.

REPRESENTATIVE           ENTERED          A   NON-EXISTENT        EMAIL      ADDRESS        (E.G.

NONE@CHASE.COM) WHEN ENROLLING A CUSTOMER IN ONLINE BILL PAY.

INVESTIGATION REVEALED NO FINDING OF EMBESSLEMENT [(sic)] , IDENTITY

THEFT OR ANY WRONGFUL THEFT OF PROPERTY." In other words, FINRA

"recommend[ed] and encourage[d]" Chase to delete the sentence in which it stated, "This conduct

is the basis for the fom's responses to 7B and 7F," from the middle of its original narrative. The

arbitrators also "recommend[ ed] and encourage[d]" Chase to change its responses to 7B and 7F

from "yes" to "no." FINRA's other two suggestions were that Chase change the nanatives under

"Internal Review" and "Investigation DRP [(Disclosure Reporting Page)]" to instead read, "REP

ENTERED NON-EXISTENT EMAIL ADDRESSES WHEN OPENING BANK ACCOUNTS."

,i 12   Thus, the panel's "Awru·d" was:

            "After considering the pleadings, the testimony, and the evidence presented at the

        hearing, the Panel has decided in full and final resolution of the issues submitted for

        dete1mination as follows:

            1) Claimant's claims, each and all, ru·e hereby denied and dismissed with prejudice by

        virtue of the Settlement Agreement in Claimant's employment discrimination case against

        Respondent in U.S. District Comt;

            2) Respondent' s Counterclaim citing the Settlement Agreement is resolved by virtue

        of the Panel's rnling on the merits against Claimant.

            3) However, because of Claimant's claim for expungement was found to have merit,

                                               -8-
1-21-1389

        the Arbitrators have provided an explanation of their decision in this award, recognizing

        the explanation is for the information of the patties and is not precedential in nature."

,i 13   Chase amended the Fo1m U-5 in November 2014 to be "consistent with [the arbitrators']

recommendation." In this third version of the F01m U-5 , Chase revised its explanation for Urban's

tennination    by    adding    prefatory   remarks     of   "FINRA      ARBITRATION          PANEL

RECOMMENDATION" and "SEE TERMINATION EXPLANATION ON NEXT PAGE."

Chase deleted the sentence, "This conduct is the basis for the firm 's responses to 7B and 7F."

Chase also changed its "yes" answers to questions 7B and 7F(2), but not question 7F(l), and in

the "Internal Review DRP" section, Chase added the "Comment" "PLEASE ARCHIVE - 7B

WAS FILED IN ERROR."

,i 14   Urban, however, was not satisfied by Chase 's second revision/third U-5. He filed a new

arbitration demand before FINRA in 2015. FINRA described this third legal action to again be

about "Libel or slander on Fo1m U5 and defamation" which was "related to Claimant's

employment with Respondent and the te1mination" and that Chase had allegedly "failed to honor

a settlement, which included an agreement to amend Claimant's Fo1m U5, by only paitially

amending it." Despite FINRA's eai·lier dete1mination that Urban's federal settlement was the final

word on his right to compensation, he asked FINRA to awai·d him more than $3 million in

compensat01y and punitive damages. FINRA mled, "After considering the pleadings, the

testimony and evidence presented at the heai·ing, and the post-hearing submissions, the Panel has

decided in full and final resolution of the issues submitted for detennination" that all of Urbai1' s

monetaiy claims are "denied in their entirety" and "[a]ny and all claims for relief not specifically

addressed herein*** are denied." The pai1el recommended, but did not order, that "the answer of

                                                -9-
1-21-1389

' yes' to question 7F(l) should be changed to 'no' on Claimant Craig Urban' s Fo1m U5, OccmTence

Number 1489914, Event Date 10/24/2009." "These recommendations are made with the

understanding that Claimant Craig Urban must obtain confhmation of this award from a comt of

competent jurisdiction before the CRD will execute the expungement directive. The Form U5 is

not automatically amended to include the changes indicated above." After Urban obtained judicial

confirmation of FINRA's award, FINRA (not Chase) revised the Fonn U-5 in April 2019. Thus,

there was a fourth version of Urban's Fo1m U-5.

,i 15   In December 2020, eleven years after he was fired, Urban initiated the seven-count action

that is at issue in this appeal. He alleged breach of the March 2012 settlement agreement due to

the F 01m U-5 responses in March 2012 and November 2014 (the second and third versions) (count

I); defamation in the Form U-5 responses made in December 2009, March 2012, November 2014,

and April 2019 (count II), wrongful discharge from employment (count III), tortious interference

with prospective econotuic advantage through defamation and breach of the settlement agreement

and FINRA bylaw duties (count IV), emotional distress as a result of "false U5 responses and ruin

of [Urban's] business career" (count V), breach of FINRA bylaw duties owed to Urban with

respect to the first three F01m U-5's (count VI), and a declarato1y judgment request, which was

not numbered. He sought unspecified damages dating to his wrongful discharge, unspecified

compensat01y damages, and judicial declarations regarding the settlement agreement, including

that portions of it were "null, void and unenforceable because [Urban] agreed to them under

dm·ess."

,i 16   Chase opposed the pleading with a motion to distuiss, which the circuit comt granted,

finding that all six counts were batTed by res judicata and the latter five counts were batTed by

                                              - 10 -
1-21-1389

various statutes of limitation. This dismissal order is the prima1y rnling that Urban challenges. The

circuit court gave Urban leave to amend his unnumbered declarato1y judgment allegations as a

separate cmmt, cmmt VII. After Urban filed an amended complaint to restate only his declarato1y

judgment claim (Count VII), Chase filed a motion to dismiss for failure to state a cause of action,

and the circuit comt granted Chase's motion and stated the order was final. This is another order

that Urban wants reviewed.

,i 17   The first argument in his appellate brief concerns statutes of limitation, however, we are

reordering his arguments so we can address them succinctly. Urban argues that Counts I through

VI were enoneously dismissed on res judicata grounds because two of the three elements of that

doctrine cannot be satisfied by a FINRA arbitration. He contends that a FINRA award is not a final

judgment on the merits by a comt of competent jurisdiction and that there was no commonality

between his FINRA claims and his 2020 lawsuit. He concedes the third element of resjudicata, in

that his FINRA claims and his 2020 suit involved the same parties.

,i 18   Res judicata is a legal doctrine based on the principle that once a cause of action has been

adjudicated by a comi of competent jurisdiction, the dispute between the pa1iies is conclusively

settled, unless there is a direct proceeding to review or set aside the adjudication. Drabik v. Lawn

Manor Savings & Loan Ass 'n, 65 Ill. App. 3d 272, 276 (1978). The first action between the paiiies

is deemed conclusive not only as to all matters that were litigated and detennined, but to all matters

which might have been presented to suppo1t or defeat a claim. Drabik, 65 Ill. App. 3d at 277; La

Salle National Bankv. County Board ofSchool Trostees, 61 Ill. 2d 524, 529 (1975) ("The doctrine

of res judicata extends not only to what actually was decided in the original action but also to

matters which could have been decided in that suit."); Hudson v. City of Chicago, 228 Ill. 2d 462,

                                                - 11 -
1-21-1389

467 (2008) ("Res judicata bars not only what was actually decided in the first action but also

whatever could have been decided."); Pepper Consfluction Co. v. Palmolive Tower

Condominiums, LLC, 2016 IL App (1st) 142754, ~ 73 (Resjudicata bars "both questions that were

actually decided and those that might properly have been litigated"). Eve1y person is afforded his

or her day in court (Pedigo v. Johnson, 130 Ill. App. 3d 392, 394 (1985)); however, once a person

has litigated or had an opportunity to litigate, res judicata will protect parties and judicial resources

from the burdens of retiying an identical cause of action with the same patty. In re Marriage of

Kohl, 334 Ill. App. 3d 867, 880 (2002); People ex rel. McAllister v. East, 409 Ill. 379, 382 (1951)

("It is a principle universally accepted that the same issue cannot be litigated to a final conclusion

between the same parties two or more times, where the first judgment is final, unappealed from,

and unreversed"). Even a flawed judgment ti-iggers res judicata. " '[H]owever erroneous the

decision may be, it is binding upon all parties until it is reversed or set aside in the direct proceeding

for that purpose. In other words, the court having jurisdiction has jurisdiction to decide erroneously

as well as conectly.' "LaSalle National Bank, 61 Ill. 2d at 528-29 (quoting McAllister, 409 Ill. at

383).

~   19   Res judicata is parsed into three elements: (1) an identity or sameness of cause of action

exists, (2) a final judgment has been rendered by a court of competent jurisdiction and (3) the

paiiies or their privies ai·e identical in both actions. Hudson v. City of Chicago, 228 Ill. 2d 462,

467 (2008). Parngraph (a)(4) of section 2-619 of the Code (735 ILCS 5/2-619(a)(4) (West 2020))

inc01porates the doctI111e. Marvel of Illinois, Inc. v. Marvel Contaminant Control Industries, Inc. ,

318 Ill. App. 3d 856, 863 (2001) (citing 735 ILCS 5/2-619(a)(4) (West 2000)). Our review of a

circuit court's application of resjudicata under section 2-619(a)(4) is de nova. Marvel of Illinois,

                                                  - 12 -
1-21-1389

318 Ill. App. 3d at 863; 735 ILCS 5/2-619(a)(4) (West 2020). In a de novo review, we "perform

the same analysis that a trial judge would pe1fo1m." Mayle v. Urban Realty Works, LLC, 2022 IL

App (1st) 210470, iJ 40.

,i 20   Urban's argument regarding the effect of his two arbitration demands overlooks his earlier

federal suit. In our opinion, all three elements of res judicata were satisfied by his federal suit

against his former employer, the district comt's dismissal of the action with prejudice pmsuant to

the parties' settlement contract, and the two subsequent arbitration matters.

,i 21   There is no dispute that Urban's federal and state suits involve an identity of parties, nor is

there any disagreement that the two arbitration actions and this state suit are between the same

plaintiff and defendant.

,i 22   Turning to the next res judicata element, to dete1mine whether this state comt action is

based on the same claim, demand or cause of action as Urban's federal suit, we use the

transactional test, "which provides that the asse1iion of different kinds or theories of relief

constitutes a single cause of action if a single group of operative facts gives rise to the asse1tion of

relief." Pepper Construction, 2016 IL App (1st) 142754, ,i 74 (citing River Park, Inc. v. City of

Highland Park, 184 Ill. 2d 290, 310 (1998); Nowak v. St. Rita High School, 197 Ill. 2d 381, 391-

92 (2001)). The plaintiffs in River Park wanted to develop real estate located within the boundaries

of the defendant City of Highland Park, but the municipality did not approve their development

plan and rezoning request. River Park, 184 Ill. 2d at 292. The plaintiffs filed a federal civil rights

action under 42 U.S.C. § 1983 (1994) without including claims for abuse of power and breach of

contract that they later tried to pursue in state comt. River Park, 184 Ill. 2d at 292. The Illinois

supreme comt held that the circuit comt had properly dismissed the later-filed state comt claims

                                                - 13 -
1-21-1389

on the basis of res judicata. River Park, 184 Ill. 2d at 318-19. Applying the transactional test, the

supreme court found there was an identity of cause of action and that the state comt claims were

baITed because the plaintiffs had not asserted them in the federal action. River Park, 184 Ill. 2d at

317. Similarly here, a single group of operative facts are the basis of Urban's federal and state

comi actions. Both suits are about Chase's termination of Urban's employment and its answers on

the FINRA Fo1m U-5. According to the transactional test, Urban's federal and state suits involve

the same claim, demand or cause of action. The transactional test also shows that Urban's

arbitration claims and this state suit are based on a single group of operative facts-Urban 's firing

and the contents of the Fo1m U-5-and thus involve the same claim, demand or cause of action.

,i 23   The third element of res judicata is also met. A fmal judgment was entered by a comt of

competent jurisdiction in Urban's federal suit. Cases such as Keim v. Kalbfleisch, 577 Ill. App. 3d

621 , 624 (1978), indicate that the federal court's dismissal with prejudice due to Urban and Chase's

settlement agreement was a final judgment for res judicata purposes. Keim concerned three

siblings and the validity of the will that their father executed sho1tly before his death. Keim , 57 Ill.

App. 3d at 622. The siblings reached a settlement which the comi approved and a final order

dismissing the plaintiffs cause of action with prejudice was entered. Keim, 57 Ill. App. 3d at 622.

Several months later, the plaintiff filed a new suit, alleging that one of the siblings had failed to

fulfill te1ms of the will that would entitle him to a fa1m and 20 adjoining acres, and that the prope1iy

should therefore pass by the residuaiy clause of the will, to all three siblings. Keim, 57 Ill. App. 3d

at 623. The appellate court did not interpret any terms of the will and instead held that the final

judgment order in the first suit baITed a second suit regai·ding the will's tenns since it was a matter

that could have been put in issue and decided in the first suit:

                                                 - 14 -
1-21-1389

        "If a court approves a settlement, it merges all included claims and causes of action and is

        a bar to further proceedings. [Citations.] Fmihe1more, a dismissal 'with prejudice' is as

        conclusive of the rights of the parties as if the suit had been prosecuted to a final

        adjudication adverse to the plaintiff. [Citation.]" Keim, 57 Ill. App. 3d at 624.

,i 24   Thus, Keim, 57 Ill. App. 3d 621 , indicates that the previous settlement and dismissal with

prejudice of the federal suit precludes the pa1iies from relitigating Urban's te1mination and the

Form U-5 in this state comi. Some recent cases have noted a split in authority as to whether a

dismissal with prejudice pursuant to a settlement agreement amounts to a final judgment on the

merits (see Jackson v. Callan Publishing, Inc., 356 Ill. App. 3d 326, 340 (2005) (noting the split

and stating "(t]he modem view generally recognizes that a valid consent judgment is entitled to

a res judicata effect")), but we need not wade into the distinctions here, because all of the claims

that Urban included in this state comi suit were ones that he had previously submitted and resolved

in the FINRA arbitrations. Each of Urban's two FINRA awards was entered only after the

arbitrators conducted full hearings. Thus, the arbitrators entered final judgments on the merits and

it is established law that arbitration awards are entitled to res judicata effect. "A valid [arbitration]

award has all the force of an adjudication, and precludes the parties from again litigating the same

matters." Monmouth Public Schools, District No. 38 v. Pullen, 141 Ill. App. 3d 60, 69 (1985)

(citation omitted); Restatement (Second) of Judgments§ 84 (1982); Pepper Constmction, 2016 IL

App (1st) 142754, ,i 73 (stating that generally, arbitration awards have the same res judicata effect

as a comijudgment). In Urban's 2012 arbitration, the panel detennined that his claims about his

employment te1mination and the contents of the Form U-5 were encompassed by his federal suit

and were baned by that resolution. The arbitration panel affinnatively stated, "Claimant's claims,

                                                 - 15 -
1-21-1389

each and all, are hereby denied and dismissed with prejudice by virtue of the Settlement Agreement

in Claimant's employment discrimination case against Respondent in U.S. District Comi."

Consequently, the panel could do no more than "recommend[] and encourage[] Chase to unde1iake

on its own initiative an amendment to Urban's [U-5]," rather than order Chase to revise the report

An evidentiaty proceeding was also conducted in Urban's 2015 arbitration action and those

arbitrators made similat· "recommendations" about the U-5. As a matter oflaw, each of these two

FINRA arbitration awat·ds constitutes a final adjudication on the merits for res judicata purposes

and each precludes Urban from again litigating issues stemming from his employment termination

and Chase's answers on the Fo1m U-5. Monmouth Public Schools, 141 Ill. App. 3d at 69.

,i 25   Res judicata was properly applied to bar Urban from relitigating the same cause of action

that he sued over in his federal suit and the two subsequent FINRA arbitrations. Once a person has

litigated or had an opportunity to litigate, res judicata will protect pat·ties and judicial resources

from the burdens of retrying an identical cause of action with the same patty. In re Marriage of

Kohl, 334 Ill. App. 3d at 880; People ex rel. McAllister v. East, 409 Ill. at 382 (the same issue

cannot litigated to a final conclusion between the same parties two or more times); Piagentini v.

Ford Motor Co. , 387 Ill. App. 3d 887, 890 (2009) (res judicata prevents a multiplicity oflawsuits

between the same patties where the facts and issues at·e the same); Arvia v. Madigan , 209 Ill. 2d

520, 533 ("Res judicata promotes judicial economy by preventing repetitive litigation and

[additionally] protects patties from being forced to beat· the unjust burden of relitigating essentially

the same case.").

,i 26   Urban's arguments to the contrary at·e not persuasive. He ignores his federal suit entirely.

He at·gues that the FINRA awards were not "judgments" rendered by a comt, lack "finality," and

                                                 - 16 -
1-21-1389

were not "on the merits." These contentions, however, are not suppo1ted by the facts or Illinois

case law. Urban 's argument that the FINRA awards were not valid ''judgments" in a res judicata

analysis relies on Louisiana authority, Interdiction of Harold Otis Wright, 75 So. 3d 893 (La.

2011). Relying on this case was a misstep because (1) cases from other jurisdictions are not binding

on Illinois comts and (2) this particular Louisiana holding is contrary to the controlling Illinois law

that we discussed immediately above. Wood v. Evergreen Condo. Ass'n, 2021 IL App (1 st)

200687, ,i 54 (noting that cases from foreign jmisdictions are not binding authority on Illinois

courts, and then finding that the pait icular cases cited by the appellant had no persuasive value

because they were contra1y to Illinois law and the facts); Draper & Kramer, Inc. v. King, 2014 IL

App (1st) 132073 , ,i 31 (indicating that decisions of foreign comts ai·e not binding on Illinois

comis, but the use of foreign decisions as persuasive authority is appropriate where Illinois

authority on point is lacking). He also quotes from the Uniform Enforcement of Judgments Act,

which is codified in Illinois at 73 5 ILCS 5/ 12-651 (West 2020), for the definition of a com1 whose

judgment "is entitled to full faith and credit" in Illinois. Since no one here is attempting to enforce

a foreign judgment, neither the statute nor the definition has any relevai1ce in om res judicata

analysis. We reiterate that Illinois precedent consistently indicates that for purposes of res judicata,

arbitration awards have the same preclusive effect as a court's judgment. Monmouth Public

Schools, 141 Ill. App. 3d at 69.

,i 27   Urban next argues that the FINRA arbitration awards lack "finality" because the orders

"weren 't issued with prejudice" and they were expungement arbitrations that ai·e "non-final under

[FINRA] mies. " Urban suppo1ts this contention with citation to Illinois precedent, Ward v.

Decatur Memorial Hospital, 201 9 IL 123937, ,i 48, but he misapprehends both the facts and the

                                                 - 17 -
1-21-1389

law. In Ward, the Illinois Supreme Comt indicated that the dismissal of a complaint with leave to

amend was not a final order because it did not "tenninate[] the litigation" or "fmnly establish the

pa1ties' rights," and, thus had no resjudicata effect. Ward, 2019 IL 123937, ,i 49. Ward is neither

factually nor legally relevant because Urban's FINRA claims were resolved on their merits, and

the awards did terminate the arbitration actions and conclusively determine Urban and Chase's

respective rights. In fact, in the 2012 arbitration, "[a]fter considering the pleadings, the testimony,

and the evidence presented at the hearing," the arbitrators entered a nine-page, full description of

the dispute and the panel's "deci[sion] in full and final resolution of the issues submitted for

determination." In the 2015 arbitration, the panel took into consideration "the pleadings, the

testimony and evidence presented at the hearing, and the post-hearing submissions" and then

entered its five-page account of what led to the action and the panel's "deci[sion] in full and final

resolution of the issues submitted for detennination." Those mlings are plainly on the merits and

intended to conclude the actions for all time. We are looking at the apparent intended effect of

those rnlings not for the inclusion of any "magic" words such as "with prejudice" to animate them.

Schal Bovis, Inc. v. Casualty Insurance Co. , 314 Ill. App. 3d 562, 568 (1999) ("Whether a trial

comt's dismissal order is final, and thus appealable, or not final, and thus not appealable, is a

ft.mction of its effect, not of its incantation of any paiticular magic words, such as 'with prejudice'

or 'without prejudice.' "). Fmthe1more, Urban's contention that the FINRA awards were "non-

final under [FINRA] mles" is a misreading of FINRA Rules 13 212 and 13 511, which ai·e about

sanctions, not about final awai·ds. See Sanctions, FINRA Rule 13212, https ://www.finra.org/rnles-

guidance/rulebooks/finra-rnles/13212 (last visited Sept. 21, 2022); Discove1y Sanctions, FINRA

Rule 13511, https://www.finra.org/mles-guidance/mlebooks/finra-mles/13511 (last visited Sept.

                                                - 18 -
1-21-1389

21 , 2022). Those rnles have no relevance to this appeal. He also cites FINRA Rule 2080, which

indicates that expungements must be judicially confiimed, but he does not cite any authority or

ru·gue why the failure to pmsue confumation of a FINRA awru·d would render it a "non-final'

awru·d. See Obtaining an Order of Expungement of Customer Dispute Information from the

Central Registration Deposito1y (CRD) System, FINRA Rule 2080, https://www.fmra.org/rnles-

guidauce/rulebooks/finra-rnles/2080 (last visited Sept. 21 , 2022). In any event, Urban obtained

judicial confumation of his second arbitration award. So, even ifwe assume for the purposes of

argument that a FINRA awru·d is not fmal until it is judicially confnmed, Urban has cured that

supposed infitmity. His ru·gument about the fmality of the FINRA decisions is not persuasive.

,i 28   Urban next attacks the res judicata effect of the arbitration awards by arguing that the

ru·bitrntors deferred to the pruties' federal settlement agreement instead of rnling "on the merits"

of his ru-bitration demand. He asks us to compru·e the FINRA awru·ds with the ones described in

Taylor v. Peoples Gas Light & Coke, 275 Ill. App. 3d 655 (1975): "Both arbitrators issued

comprehensive written orders, fmding clear and convincing evidence that the plaintiffs had sold

stolen gas meters and that their discharges [from their employment at the utility company] were

based upon proper cause." Taylor, 275 Ill. App. 3d at 658. The court also said,

"The factual issues fo1ming the basis for the plaintiffs' claims were actually and necessru·ily

decided by the arbitrators." Taylor, 275 Ill. App 3d at 663 . Urban contends that his two awards

"had none of these elements." He offers no authority indicating the FINRA awru·ds had to include

any pruticulru· elements to be given preclusive effect. Fmthermore, the awards were comprehensive

written orders. The first awru·d was nine pages of single-spaced text, the second award was five

pages of single-spaced text, and both awru·ds described the pru·ties' pleadings, detailed the relief

                                               - 19 -
1-21-1389

each side was requesting, described other issues that had been considered and decided (e.g. , a

motion to dismiss), and then thoroughly described and resolved the main issues. Urban has failed

to cite any authority suggesting that these comprehensive orders do not merit res judicata effect.

He next argues that the arbitration awards were not "on the merits" because they did not satisfy

Illinois Supreme Comt Rule 273. Rule 273 states, " Unless the order of dismissal or a statute of

this State otherwise specifies, an involunta1y dismissal of an action, other than a dismissal for lack

of jurisdiction, for improper venue, or for failure to join an indispensable pruty, operates as an

adjudication upon the merits." Ill. S. Ct. R. 273 (eff. Jan 1, 1967). This mle is applicable to civil

proceedings in the trial comi and has no implication for proceedings before FINRA.

,i 29   Urban also contends that FINRA is not a "comi" and is not a court of "competent

jurisdiction." The distinction that he draws is inconsequential. As discussed above, arbitration

awards have the same res judicata effect as judicial decisions and prevent the parties from

relitigating. Monmouth Public Schools, 141 Ill. App. 3d at 69.

,i 30   Given our conclusions about the res judicata doctrine, we find it unnecessruy to reach

Urban's additional argument regarding Counts I through VI, that the circuit court misconstrned

the various statutes of limitation that it applied to his pleading.

,i 31   In the latter section of his brief, Urban addresses Count VII, stating, but not ru·guing that

the circuit comi eITed in dismissing this declru·ato1y judgment count U11der section 2-615 of the

Code. 735 ILCS 5/2-615 (West 2000). We note that Illinois is a fact-pleading jurisdiction, meaning

that the plaintiff's complaint must include factual allegations that bring the case within the asserted

cause of action, and that section 2-615 is the avenue for a defendant to point out the factual

inadequacy of a complaint. Village of South Elgin v. Waste Management of Illinois, Inc., 348 Ill.

                                                 - 20 -
1-21-1389

App. 3d 929, 939 (2004). Urban accurately relates that the circuit court dismissed Count VII

because "[Urban] fails to identify any facts supporting the declaration he seeks." According to

Urban, suppo1iing facts would "have no bearing on whether the COlmt VII allegations meet the 2-

615 requirement of pleading the elements [ of a declarat01y judgment claim]." This is all he has to

say, however, in support of Count VII and it is hardly an effective position for him to take. Rule

341 mandated that Urban's opening brief include, "Argument, which shall contain the contentions

of the appellant and the reasons therefor, with citation of the authorities and the pages of th e record

relied on ." Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020). The rnle specifies, "Points not argued are

forfeited and shall not be raised in the reply brief, in oral argument, or on petition for rehearing."

Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020). In Gandy, for instance, an appellant who cited authority

and stated a conclusion, without supporting it with adequate citation to the record, analysis of the

authority, or cohesive legal argument was found to have forfeited review. Gandy v. Kimbrough,

406 Ill. App. 3d 867, 875-76 (2010) ("We will not sift through the record or complete legal research

to find support for this issue."). Urban's bare statement about Count VII, lacking cohesive legal

argument and an alysis of authority, has also resulted in forfeiture of our review.

,i 32   Three issues remain. First, Urban states that the circuit court ened by denying his motion

to strike the memo Chase filed in supp01t of its motion to dismiss, despite Urban' s argument that

Chase's three footnotes appeared to violate the circuit court's standing order that parties use a 12-

point font and double-spaced lines of text. The circuit court did not explain its reason for denying

Urban's motion to strike the memo, but it authorized him to subsequently exceed the usual 15-

page response liinit by filing 20 pages. Urban then filed a 20-page response brief.

,i 33   The second remaining issue is that Urban filed a motion seeking a sanction against Chase

                                                 - 21 -
1-21-1389

for its use of an ellipse in its memo, "According to Urban's own allegations, after the settlement,

'Chase file[d] a new US. It has the Revised Termination Explanation required by the Settlement

Agreement ... ' "Urban argued that the statement was sanction-worthy because Chase 's truncated

description of the new or revised Fo1m U-5 was "deceitful[]" and a "deliberate, gross dist01tion"

of his concerns. Urban used his motion to explain the meaning of the allegation that Chase had

replaced with the ellipse. The circuit court denied Urban's motion without explanation. He

contends this was en-or.

,i 34   The third issue is that Urban next filed a motion to strike Chase's reply brief, in which he

contended that the use of five footnotes gave Chase an unauthorized extra page of argument. Urban

described the footnotes as the "same ruse" that Chase had employed earlier and argued that since

Chase was "on written notice of that violation," the situation was "pa1ticularly egregious." Urban

asked the circuit comt to admonish counsel and disregard the reply brief until Chase had shown

good cause for its excess argument. The circuit court denied the motion without analysis. Urban

contends this was an additional en-or.

,i 35   Chase responds that the motions lacked merit and were trifling, Urban has not shown

grounds for reversal, and his appellate presentation is actually so lacking that he has waived



,i 36   We agree with Chase's waiver argument and that we need not review the rnlings. Urban's

opening brief does not include sufficient citation to the record or any citation to suppo1ting

authority. We reiterate our discussion of Gandy, 406 Ill. App. 3d at 875-76 ("We will not sift

through the record or complete legal research to find support for this issue."). Chase contends that

Urban has provided "even less than the litigant in Wolfe." Wolfe v. Menard, Inc. , 364 Ill. App. 3d

                                               - 22 -
1-21-1389

338, 348 (2006). The appellant in Wolfe forfeited most of its arguments by violating "the rule in

various ways, such as failing to include references to the record or improperly referencing the

record, leaving us to hunt for the matters cited; drawing conclusions instead of articulating its

contentions and reasoning; and failing to cite case authorities." Wolfe, 364 Ill. App. 3d at 348

(citing to the rnle as it was previously numbered, Ill. S. Ct. R. 341(e)(7) (eff. Oct. 1, 2001). Urban's

record citations are to his first motion to strike, but not his motion for sanctions or his second

motion to strike. He cited the circuit comt orders that he contends are erroneous, but not the circuit

court's standing orders that he contends Chase violated. He did not cite any precedent addressing

a motion to strike a brief or sanction a party for the contents of its brief, illustrating suitable

consequences for violating a standing order, or othe1wise involving a discretionaiy mling.

Although a reply brief is not the place to introduce new argument, Urban's reply includes a citation

to the website ''www.cookcounty.org," where it seems we are to navigate om own way to the

subpage containing standing orders for the division of the circuit court or the pa1ticular judge who

presided over this matter. He did not try to remedy the other briefing deficiencies that Chase

rema1·ked upon, such as "he does not even assert he was prejudiced [by the circuit comt' s denials]

(which he was not)."

,i 37   We will not sift through the record or undertake reseai·ch that Urban should have

completed into the law governing motions to strike or sanction. Urban forfeited our consideration

of those rnlings. Gandy, 406 Ill. App. 3d at 875-76; Wolfe, 364 Ill. App. 3d 348; Thrall

Manufacturing Co. v. Lindqu;st, 145 Ill. App. 3d 712, 719 (1986) (an appellant may not foist the

burdens of reseai·ch and argument onto a court of review).

,i 38   Based on the reasons set out above, we affinn the orders of the circuit comt.

                                                 - 23 -
1-21-1389

,i 39   Affinned.




                    - 24 -